Case: 21-50733      Document: 00516214992         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 23, 2022
                                 No. 21-50733                             Lyle W. Cayce
                             consolidated with                                 Clerk
                                 No. 21-50755
                               Summary Calendar


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Emeterio Mata-Tarango,

                                                           Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-190-1
                            USDC No. 4:18-CR-850-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Emeterio Mata-Tarango appeals his conviction and sentence for
   illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50733          Document: 00516214992     Page: 2    Date Filed: 02/23/2022




                                     No. 21-50733
                                   c/w No. 21-50755

   along with the revocation of a term of supervised release he was serving at
   the time of the offense. He has not briefed the validity of the revocation of
   his supervised release or his revocation sentence and has, therefore,
   abandoned any challenge to them. See United States v. Reagan, 596 F.3d 251,
   254-55 (5th Cir. 2010).
           For the first time on appeal, Mata-Tarango contends that it violates
   the Constitution to treat a prior conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than as an element
   of the offense. He concedes that the issue is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but he seeks to preserve it for further
   review. Agreeing that the issue is foreclosed, the Government moves without
   opposition for summary affirmance, or, alternatively, for an extension of time
   to file its brief.
           The parties are correct that Mata-Tarango’s assertion is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019). Accordingly, the motion for summary affirmance is GRANTED, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgments of the district court are AFFIRMED.




                                          2